Opinion filed April 15, 2021




                                     In The


          Eleventh Court of Appeals
                                   ___________

                               No. 11-21-00004-CV
                                   ___________

                        JAMES MARK LEE, Appellant
                                        V.
                        CARLENE FAY LEE, Appellee


                     On Appeal from the 318th District Court
                            Midland County, Texas
                        Trial Court Cause No. FM67539


                      MEMORANDUM OPINION
       Appellant, James Mark Lee, has filed in this court a motion to dismiss his
appeal.   In the motion, Appellant states that the parties have entered into an
agreement to alter the final decree of divorce and that Appellant desires that this
court dismiss this appeal upon the trial court’s signing of the amended decree of
divorce. The trial court has since signed the amended decree of divorce, and the
amended decree has been filed of record in this appeal. Therefore, in accordance
with Appellant’s request, we dismiss this appeal. See TEX. R. APP. P. 42.1.
      Appellant’s motion to dismiss is granted, and the appeal is dismissed.


                                                   PER CURIAM


April 15, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         2